DETAILED ACTION

Applicant’s response filed on 09/30/2022 has been fully considered. Claims 1-12 are pending. Claims 11-12 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Ide et al. (US 2019/0249047 A1, cited in IDS).
Regarding claims 1 and 4-5, Eagle teaches a structural adhesive comprising [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], which reads on a one-component epoxy adhesive comprising in admixture A) a non-rubber-modified, non-phosphorous-modified epoxy-resin, the non-rubber-modified, non-phosphorous-modified epoxy resin being a liquid at 23°C as claimed, wherein component A includes at least one diglycidyl ether of a bisphenol as claimed. Eagle teaches that the structural adhesive further comprises RAM 965 ([0091, 0098], Example No 1, 2, 5) that is a reactive toughener that is an isocyanate-terminated polyurethane prepolymer from a polyether polyol and an aliphatic diisocyanate, which the isocyanate groups are capped with o,o-diallyl bisphenol A, and is made as described in Example 13 of EP 308 664 [0079], and Mulhaupt provides evidence that the polymer in Example 13 had a Mn = 1250 and Mw/Mn = 17 and that the polybutyleneglycol segment in the polymer had a Mw = 2000 (p. 20, l. 7, 10, 15), which reads on wherein the one-component epoxy adhesive further comprises in admixture B) one reactive urethane group-containing polymer having a number average molecular weight of 1,250, at least one polyether rubber segment having a weight of 2000 atomic mass units, and capped isocyanate groups as claimed. Eagle teaches that the structural adhesive further comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084] and that is a catalyst for the cure of the adhesive [0034], which reads on wherein the one-component epoxy adhesive further comprises in admixture C) one epoxy curing catalyst as claimed. Eagle teaches that the structural adhesive further comprises Amicure CG-1200 ([0091, 0098], Example No 1, 2, 5) that is a cyanoguanidine epoxy hardener [0083], which reads on wherein the one-component epoxy adhesive further comprises in admixture D) a curing agent as claimed. Eagle neither teaches that the structural adhesive further comprises a plasticizer nor teaches that the structural adhesive further comprises core-shell rubber particles, Eagle’s structural adhesive would not inherently further comprise a plasticizer, and Eagle’s structural adhesive would not inherently further comprise core-shell rubber particles, which reads on wherein said one-component toughened epoxy adhesive contains 0 parts by weight of a plasticizer per part by weight of component B) and contains 0 weight percent of core-shell rubber particles as claimed. Eagle teaches that the structural adhesive was baked at 170°C for 30 minutes [0095, 0098], at 190°C for 100 minutes [0095, 0098], or at 160°C for 15 minutes [0098], and that the structural adhesive can be cured at a temperature that is about 80° C or above and about 220° C or less [0063], which reads on wherein the adhesive exhibits a curing temperature of at least 60°C as claimed.
Eagle does not teach that the one-component epoxy adhesive further comprises in admixture E) 3.5 to 50 weight-%, based on the weight of the adhesive, of an epoxy-containing adduct of an epoxy resin and a phosphorus acid, and the one-component epoxy adhesive of claim 1, which contains 3.5 to 15 weight-% of component E, based on the weight of the adhesive. However, Ide teaches a phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal [0030], wherein the phosphoric acid-modified epoxy resin is present in a curable resin composition further comprising an epoxy resin excluding the phosphoric acid-modified epoxy resin, a block urethane, and a latent curing agent [0013], wherein examples of the epoxy resin excluding the phosphoric acid-modified epoxy resin are not rubber-modified epoxy resins [0040], wherein the block urethane is a compound obtained by reacting a blocking agent with a polyurethane resin obtained by reacting a polyol and a polyisocyanate [0017], wherein the polyol is polyester polyol, polycarbonate diol, or polyether polyol [0046], wherein the curable resin composition is used as an adhesive for bonding a structural material [0021], where in an example, the composition consists of 70 g of a composition, 30 g of the block urethane, 7 g of the latent curing agent, 1 g of fenuron, and 25 g of calcium carbonate ([0095], Example 2), wherein the composition consists of 72.7 g of the phosphoric acid-modified epoxy resin, 944.3 g of the epoxy resin, and the composition has a total mass of 1020 g [0079]. Therefore, the amount of Ide’s phosphoric acid-modified epoxy resin in Ide’s curable resin composition is 70 * 72.7 / 1020 / (70+30+7+1+25) * 100% = 3.8 weight-%, based on the weight of Ide’s curable resin composition. Eagle and Ide are analogous art because both references are in the same field of endeavor of a one-component epoxy adhesive comprising in admixture a non-rubber-modified, non-phosphorous-modified epoxy resin, one or more reactive urethane group-containing polymers having at least one polyether segment, and caped isocyanate groups, and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ide’s phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal to substitute for a fraction of Eagle’s DER 330 epoxy resin in Eagle’s structural adhesive, such that the amount of Ide’s phosphoric acid-modified epoxy resin in the structural adhesive is 3.8 weight-%, based on the weight of the structural adhesive, as suggested by Ide, which would read on the one-component epoxy adhesive further comprising in admixture E) 3.8 weight-%, based on the weight of the adhesive, of an epoxy-containing adduct of an epoxy resin and a phosphorus acid. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the adhesiveness of the structural adhesive to members other than steel sheets and to aluminum materials because Ide teaches that the phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal [0030] is beneficial for being useful in a curable resin composition further comprising an epoxy resin excluding the phosphoric acid-modified epoxy resin, a block urethane, and a latent curing agent [0013], that the resulting curable resin is beneficial for being useful as an adhesive for bonding a structural material [0021], that the block urethane component and the phosphoric acid skeleton introduced by the phosphoric acid-modified epoxy resin is beneficial for intra-molecular cohesive force [0024], that the adhesive is beneficial for having improved adhesiveness to members other than steel sheets, in particular, adhesiveness to aluminum materials, as compared with the related art [0024], and that in an example, the composition consists of 70 g of a composition, 30 g of the block urethane, 7 g of the latent curing agent, 1 g of fenuron, and 25 g of calcium carbonate ([0095], Example 2), wherein the composition consists of 72.7 g of the phosphoric acid-modified epoxy resin, 944.3 g of the epoxy resin, and the composition has a total mass of 1020 g [0079], which is an amount of Ide’s phosphoric acid-modified epoxy resin in Ide’s curable resin composition that is 3.8 weight-%, based on the weight of Ide’s curable resin composition, wherein the block urethane is a compound obtained by reacting a blocking agent with a polyurethane resin obtained by reacting a polyol and a polyisocyanate [0017], wherein the polyol is polyester polyol, polycarbonate diol, or polyether polyol [0046], which is substantially similar in composition and use to Eagle’s structural adhesive, and because Eagle teaches that the structural adhesive [0091, 0098] can be used to bond a variety of substrates together including metal and aluminum [0064].
Regarding claim 2, does not teach wherein component E is a reaction product of at least one epoxy resin and a phosphorus acid at a ratio 0.05 to 0.4 equivalents of P-O-H and/or –P-O-M+ moieties per equivalent of epoxy groups provided by the at least one epoxy resin. However, Ide teaches a phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal, wherein the amounts of the phosphoric acid and the epoxy compound used in the reaction are determined such that the epoxy group number of the epoxy compound is larger than the active hydrogen number in the phosphoric acid [0030], where in an example, the phosphoric acid-modified epoxy resin is produced [0078] from 1009.3 g of an epoxy compound [0079] that has an epoxy equivalent of 190 g/eq [0076] as the epoxy compound and 12.6 g of an 85% by mass phosphoric acid aqueous solution as the phosphoric acid [0079], which means that Ide’s phosphoric acid-modified epoxy resin is obtained by reacting a phosphoric acid and an epoxy compound at a ratio of 0.0617 equivalents of active hydrogen in the phosphoric acid per equivalent of epoxy groups in the epoxy compound. This is based on the calculation 2.6 g * 85%/100% / (97.994 g / 3 eq) / (1009.3 g / 190 g/eq) = 0.0617. Ide teaches that the phosphoric acid-modified epoxy resin is present in a curable resin composition further comprising an epoxy resin excluding the phosphoric acid-modified epoxy resin, a block urethane, and a latent curing agent [0013], wherein examples of the epoxy resin excluding the phosphoric acid-modified epoxy resin are not rubber-modified epoxy resins [0040], wherein the block urethane is a compound obtained by reacting a blocking agent with a polyurethane resin obtained by reacting a polyol and a polyisocyanate [0017], wherein the polyol is polyester polyol, polycarbonate diol, or polyether polyol [0046], wherein the curable resin composition is used as an adhesive for bonding a structural material [0021], where in an example, the composition consists of 70 g of a composition, 30 g of the block urethane, 7 g of the latent curing agent, 1 g of fenuron, and 25 g of calcium carbonate ([0095], Example 2), wherein the composition consists of 72.7 g of the phosphoric acid-modified epoxy resin, 944.3 g of the epoxy resin, and the composition has a total mass of 1020 g [0079]. Therefore, the amount of Ide’s phosphoric acid-modified epoxy resin in Ide’s curable resin composition is 70 * 72.7 / 1020 / (70+30+7+1+25) * 100% = 3.8 weight-%, based on the weight of Ide’s curable resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ide’s phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound at ratio of 0.0617 equivalents of active hydrogen in the phosphoric acid per equivalent of epoxy groups in the epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal to substitute for a fraction of Eagle’s DER 330 epoxy resin in Eagle’s structural adhesive, such that the amount of Ide’s phosphoric acid-modified epoxy resin in the structural adhesive is 3.8 weight-%, based on the weight of the structural adhesive, as suggested by Ide, which would read on wherein component E is a reaction product of at least one epoxy resin and a phosphorus acid at a ratio 0.0617 equivalents of P-O-H moieties per equivalent of epoxy groups provided by the at least one epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the adhesiveness of the structural adhesive to members other than steel sheets and to aluminum materials because Ide teaches that the phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal [0030] is beneficial for being useful in a curable resin composition further comprising an epoxy resin excluding the phosphoric acid-modified epoxy resin, a block urethane, and a latent curing agent [0013], that the resulting curable resin is beneficial for being useful as an adhesive for bonding a structural material [0021], that the block urethane component and the phosphoric acid skeleton introduced by the phosphoric acid-modified epoxy resin is beneficial for intra-molecular cohesive force [0024], that the adhesive is beneficial for having improved adhesiveness to members other than steel sheets, in particular, adhesiveness to aluminum materials, as compared with the related art [0024], and that in an example, the composition consists of 70 g of a composition, 30 g of the block urethane, 7 g of the latent curing agent, 1 g of fenuron, and 25 g of calcium carbonate ([0095], Example 2), wherein the composition consists of 72.7 g of the phosphoric acid-modified epoxy resin, 944.3 g of the epoxy resin, and the composition has a total mass of 1020 g [0079], wherein the phosphoric acid-modified epoxy resin is produced [0078] from 1009.3 g of an epoxy compound [0079] that has an epoxy equivalent of 190 g/eq [0076] as the epoxy compound and 12.6 g of an 85% by mass phosphoric acid aqueous solution as the phosphoric acid [0079], which is an amount of Ide’s phosphoric acid-modified epoxy resin in Ide’s curable resin composition that is 3.8 weight-%, based on the weight of Ide’s curable resin composition and which is a ratio of 0.0617 equivalents of active hydrogen in the phosphoric acid per equivalent of epoxy groups in the epoxy compound, wherein the block urethane is a compound obtained by reacting a blocking agent with a polyurethane resin obtained by reacting a polyol and a polyisocyanate [0017], wherein the polyol is polyester polyol, polycarbonate diol, or polyether polyol [0046], which is substantially similar in composition and use to Eagle’s structural adhesive, and because Eagle teaches that the structural adhesive [0091, 0098] can be used to bond a variety of substrates together including metal and aluminum [0064].
Regarding claim 3, Eagle does not teach wherein Component E is a reaction product of a diglycidyl ether of a polyphenol having an epoxy equivalent weight of 150-225 and the phosphorus acid. However, Ide teaches a phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal [0030], where in an example, the phosphoric acid-modified epoxy resin is produced [0078] from an epoxy compound [0079] that is bisphenol A type epoxy resin that has an epoxy equivalent of 190 g/eq [0076] as the epoxy compound and an 85% by mass phosphoric acid aqueous solution as the phosphoric acid [0079]. Ide teaches that the phosphoric acid-modified epoxy resin is present in a curable resin composition further comprising an epoxy resin excluding the phosphoric acid-modified epoxy resin, a block urethane, and a latent curing agent [0013], wherein examples of the epoxy resin excluding the phosphoric acid-modified epoxy resin are not rubber-modified epoxy resins [0040], wherein the block urethane is a compound obtained by reacting a blocking agent with a polyurethane resin obtained by reacting a polyol and a polyisocyanate [0017], wherein the polyol is polyester polyol, polycarbonate diol, or polyether polyol [0046], wherein the curable resin composition is used as an adhesive for bonding a structural material [0021], where in an example, the composition consists of 70 g of a composition, 30 g of the block urethane, 7 g of the latent curing agent, 1 g of fenuron, and 25 g of calcium carbonate ([0095], Example 2), wherein the composition consists of 72.7 g of the phosphoric acid-modified epoxy resin, 944.3 g of the epoxy resin, and the composition has a total mass of 1020 g [0079]. Therefore, the amount of Ide’s phosphoric acid-modified epoxy resin in Ide’s curable resin composition is 70 * 72.7 / 1020 / (70+30+7+1+25) * 100% = 3.8 weight-%, based on the weight of Ide’s curable resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ide’s phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal to substitute for a fraction of Eagle’s DER 330 epoxy resin in Eagle’s structural adhesive, such that the amount of Ide’s phosphoric acid-modified epoxy resin in the structural adhesive is 3.8 weight-%, based on the weight of the structural adhesive, and such that Ide’s epoxy compound is bisphenol A type epoxy resin that has an epoxy equivalent of 190 g/eq, as suggested by Ide, which would read on wherein Component E is a reaction product of a diglycidyl ether of a polyphenol having an epoxy equivalent weight of 190 and the phosphorus acid as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the adhesiveness of the structural adhesive to members other than steel sheets and to aluminum materials because Ide teaches that the phosphoric acid-modified epoxy resin that is obtained by reacting a phosphoric acid and an epoxy compound and that is a phosphorus atom-containing epoxy compound having an epoxy group at a terminal [0030] is beneficial for being useful in a curable resin composition further comprising an epoxy resin excluding the phosphoric acid-modified epoxy resin, a block urethane, and a latent curing agent [0013], that the resulting curable resin is beneficial for being useful as an adhesive for bonding a structural material [0021], that the block urethane component and the phosphoric acid skeleton introduced by the phosphoric acid-modified epoxy resin is beneficial for intra-molecular cohesive force [0024], that the adhesive is beneficial for having improved adhesiveness to members other than steel sheets, in particular, adhesiveness to aluminum materials, as compared with the related art [0024], and that in an example, the composition consists of 70 g of a composition, 30 g of the block urethane, 7 g of the latent curing agent, 1 g of fenuron, and 25 g of calcium carbonate ([0095], Example 2), wherein the composition consists of 72.7 g of the phosphoric acid-modified epoxy resin, 944.3 g of the epoxy resin, and the composition has a total mass of 1020 g [0079], wherein the phosphoric acid-modified epoxy resin is produced [0078] from an epoxy compound [0079] that is bisphenol A type epoxy resin that has an epoxy equivalent of 190 g/eq [0076] as the epoxy compound and an 85% by mass phosphoric acid aqueous solution as the phosphoric acid [0079], which is an amount of Ide’s phosphoric acid-modified epoxy resin in Ide’s curable resin composition that is 3.8 weight-%, based on the weight of Ide’s curable resin composition, wherein the block urethane is a compound obtained by reacting a blocking agent with a polyurethane resin obtained by reacting a polyol and a polyisocyanate [0017], wherein the polyol is polyester polyol, polycarbonate diol, or polyether polyol [0046], which is substantially similar in composition and use to Eagle’s structural adhesive, and because Eagle teaches that the structural adhesive [0091, 0098] can be used to bond a variety of substrates together including metal and aluminum [0064].
Regarding claim 7, Eagle teaches that the structural adhesive comprises RAM 965 ([0091, 0098], Example No 1, 2, 5) that is a reactive toughener that is an isocyanate-terminated polyurethane prepolymer from a polyether polyol and an aliphatic diisocyanate, which the isocyanate groups are capped with o,o-diallyl bisphenol A, and is made as described in Example 13 of EP 308 664 [0079], and Mulhaupt provides evidence that the polymer in Example 13 had a Mn = 1250 and Mw/Mn = 17 and that the polybutyleneglycol segment in the polymer had a Mw = 2000 (p. 20, l. 7, 10, 15), which reads on wherein the capped isocyanate groups are capped with a polyphenol as claimed.
Regarding claim 8, Eagle teaches that the structural adhesive comprises Amicure CG-1200 ([0091, 0098], Example No 1, 2, 5) that is a cyanoguanidine epoxy hardener [0083], which reads on wherein component D includes dicyandiamide as claimed.
Regarding claim 9, Eagle teaches that the structural adhesive comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084] and that is a catalyst for the cure of the adhesive [0034]. Eagle teaches that in another embodiment, the catalyst is a urea instead of 2,4,6-tris(dimethylaminomethyl)phenol [0034], which optionally reads on wherein component C includes a urea compound as claimed.
Eagle does not teach a specific embodiment wherein component C includes a urea compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s catalyst that is a urea to substitute for at least a fraction of Eagle’s tris (2,4,6-dimethylaminomethyl)phenol, which would read on wherein component C includes a urea compound as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing another species of Eagle’s catalyst for cure of the adhesive that is suitable for Eagle’s structural adhesive because Eagle teaches that the structural adhesive comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084], that is a catalyst for the cure of the adhesive [0034], and that in another embodiment, the catalyst is a urea instead of 2,4,6-tris(dimethylaminomethyl)phenol [0034].
Regarding claim 10, Eagle does not teach that the structural adhesive further comprises glass microspheres, and Eagle’s structural adhesive would not inherently further comprise glass microspheres, which reads on wherein the one-component epoxy adhesive contains 0 weight-% glass microspheres, based on the weight of the one-component epoxy adhesive as claimed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Ide et al. (US 2019/0249047 A1, cited in IDS) as applied to claim 1, and further as evidenced by Dow (Dow Chemical Company, “D.E.R. 661”, 11/15/2018) and Olin (Olin Corporation, “D.E.R. 662 Epoxy Resin”, 05/17/2018).
Regarding claim 6, Eagle as evidenced by Mulhaupt and in view of Ide renders obvious the one-component epoxy adhesive of claim 1 as explained above. Eagle teaches that the structural adhesive comprises [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 180 [0074], which reads on wherein component A includes a first diglycidyl ether of a bisphenol that has an epoxy equivalent weight of approximately 180 as claimed. Eagle teaches that in another embodiment, the structural adhesive comprises at least one epoxy resin which is not rubber-modified [0039], that the epoxy resin is optionally a combination of diglycidyl ethers of bisphenol A [0041], and that diglycidyl ethers of bisphenol A resins are optionally D.E.R. 330, D.E.R. 661, or D.E.R. 662 [0042]. Dow provides evidence that D.E.R. 661 is a low molecular weight solid reaction product of epichlorohydrin and bisphenol A that has an epoxide equivalent weight of 500-560 g/eq (p. 1), and Olin provides evidence that D.E.R. 662 is a bisphenol-A type, low molecular weight solid epoxy resin that has an epoxide eq. wt. of 585-635 (p. 1), which optionally reads on wherein component A further includes a second diglycidyl ether of a bisphenol that has an epoxy equivalent weight of greater than or equal to 550 and less than or equal to 560 or greater than or equal to 585 and less than or equal to 635 as claimed.
Eagle does not teach a specific embodiment wherein component A further includes a second diglycidyl ether of a bisphenol that has an epoxy equivalent weight of greater than 225 and less than or equal to 750. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s diglycidyl ethers of bisphenol A resins that are D.E.R. 661 or D.E.R. 662 to substitute for a fraction of Eagle’s DER 330 epoxy resin that is a liquid diglycidyl ether of bisphenol A, which would read on wherein component A further includes a second diglycidyl ether of a bisphenol that has an epoxy equivalent weight of greater than or equal to 550 and less than or equal to 560 or greater than or equal to 585 and less than or equal to 635 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing another species of Eagle’s at least one epoxy resin which is not rubber-modified that is suitable for Eagle’s structural adhesive because Eagle teaches that the structural adhesive comprises [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 180 [0074], that in another embodiment, the structural adhesive comprises at least one epoxy resin which is not rubber-modified [0039], that the epoxy resin is optionally a combination of diglycidyl ethers of bisphenol A [0041], and that diglycidyl ethers of bisphenol A resins are optionally D.E.R. 330, D.E.R. 661, or D.E.R. 662 [0042].

Response to Arguments
Applicant’s arguments, see p. 2-6, filed 09/30/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Shinno et al. (JP 5337526 B2, cited in IDS, machine translation in English used for citation, made of record on 02/21/2020) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Ide et al. (US 2019/0249047 A1, cited in IDS).
Applicant’s arguments, see p. 7, filed 09/30/2022, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Shinno et al. (JP 5337526 B2, cited in IDS, machine translation in English used for citation, made of record on 02/21/2020) as applied to claim 1, and further as evidenced by Dow (Dow Chemical Company, “D.E.R. 661”, 11/15/2018) and Olin (Olin Corporation, “D.E.R. 662 Epoxy Resin”, 05/17/2018) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Ide et al. (US 2019/0249047 A1, cited in IDS) as applied to claim 1, and further as evidenced by Dow (Dow Chemical Company, “D.E.R. 661”, 11/15/2018) and Olin (Olin Corporation, “D.E.R. 662 Epoxy Resin”, 05/17/2018).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767